                                             U.S. Department of Justice

                                             G. Norman Acker, III
                                             Acting United States Attorney
                                             Eastern District of North Carolina
                                             U.S. Attorney's Office             Telephone (919) 856-4530
                                             150 Fayetteville Street         Criminal FAX (919) 856-4487
                                             Suite2100                           Civil FAX (919) 856-4821
                                             Raleigh, North Carolina 27601      www.usdoj.gov/usaolnce




                         NOTICE OF RELATED CASES

DATE:        July 14, 2021

TO:          Clerk's Office
             United States District Court
             Raleigh, North Carolina

FROM:       ADAM F. HULBIG
            Assistant United States Attorney
            Criminal Division

SUBJECT: United States v. Makita Renee BOONE
         Docket No. L\: 2. HJ2-5\p- Eastern Division

       The above-named defendant is being charged by Criminal Information with
aiding and assisting in the preparation and presentation of a false tax return, in
violation of Title 26, United States Code, Section 7206(2).

       This case is related to United States v. Shakeera Lavonne Sessoms, Case No.
5:18-CR-350-D, in that the instant case arises out of the same common scheme and
series of transactions and events. Substantial duplication oflabor would be caused if
the cases were heard by different judges.       ·


Reviewed and approved by:               /Jf(~~-
                                      G. NORMAN ACKER, III
                                      Acting United States Attorney




         Case 4:21-cr-00056-UA Document 9 Filed 09/15/21 Page 1 of 1
